DETAILED ACTION
This is a final office action on the merits in response to communications on 11/3/2021.  Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821).
Regarding claim 1, Moran et al. teaches:
a vehicle locator circuit structured to receive GPS signal coordinates and a road parameter associated with the GPS signal coordinates, the vehicle locator circuit is further structured to identify a current road segment associated with the GPS coordinates (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the 
a map data circuit structured to store the road parameter and GPS signal coordinates associated with the current road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling, [0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates); 
a route response circuit structured to determine look-ahead parameters characterizing a future road segment based on input received from the vehicle locator circuit and the map data circuit (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a 
	a communication interface structured to communicate the look-ahead parameters to an engine control module for improving vehicle performance/controlling speed during travel on the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment, map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the 
	Moran et al. does not explicitly teach:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;
	As for the claim limitation “for improving fuel efficiency”, this is a functional language/intended use that has little patentable weight.  See MPEP 2114.
	Even if given patentable weight, Johansson et al. teaches:
for improving vehicle performance/controlling speed is for improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with for improving vehicle performance/controlling speed is for improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Regarding claim 2, Moran et al. teaches:
a route attribute circuit structured to extract road parameters associated with the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment,..map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located 

Regarding claim 3, Moran et al. teaches:
a protocol circuit structured to receive the extracted road parameters and communicate the road parameters to the engine control module via the communications interface   (Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 (Step 226). Then, the positioning process 208 starts again with the step of getting input indicating the vehicle position from the positioning hardware 184 (Step 212, again). The steps in the position process 208 are repeated while the vehicle is operated, para 0071; The other component process 208 includes steps performed by the positioning application 188 in FIG. 1. This component process 208 determines a vehicle position and properties of the road upon which the vehicle is traveling, para 0067 [these processes are determined by the positioning application 188 so this is the protocol circuit]);

Regarding Claim 4, Moran et al. teaches:
wherein the road parameter includes a speed limit or a road grade (Speed limit. The data representation of the road may also include information 190(5) that indicates the speed limit along the road. This speed limit information may include whether the speed limit changes along the road, or whether the speed limit changes at different times or under different conditions (e.g., school zones), para 0047);                    Slope. Map data that indicates the slope of the road may be used by the ESC system. For example, the readings from the sensors can be adjusted to account for any slope of the road, and to rectify a temporary corruption of any other involved sensor due to an instantaneous change in slope, para 0082; para 0046).

Regarding Claim 6, Moran et al. teaches:
wherein improving vehicle performance/controlling speed includes at least one of controlling engine operating parameters, controlling an aftertreatment system, controlling a suspension system, and controlling a braking system (Speed limit. The data representation of the road may also include information 190(5) that indicates the speed limit along the road. This speed limit information may include whether the speed limit changes along the road, or whether the speed limit changes at different times or under different conditions (e.g., school zones), para 0047);                    Slope. Map data that indicates the slope of the road may be used by the ESC system. For example, the readings from the sensors can be adjusted to account for any slope of the road, and to rectify a temporary corruption of any other involved sensor due to an instantaneous change in slope, para 0082; para 0046).
	Moran et al. does not explicitly teach:
	improving vehicle performance/controlling speed is improving fuel efficiency;
	However, Johansson et al. teaches:
	improving vehicle performance/controlling speed is improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with improving vehicle performance/controlling speed is improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Lee et al. (US 20140067226).
Regarding claim 5, Moran et al. teaches:
to use GPS signal includes to use the road parameter for improving vehicle performance during travel on the future road segment (As an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator, para 0081; Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 [engine control module] (Step 226), para 0071, see fig. 3; the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166 (3), and 166(4) to effect the determined operation of the vehicle (Step 252), para 0075 
	Moran et al. does not explicitly teach:
	improving vehicle performance/controlling speed is improving fuel efficiency;
	However, Johansson et al. teaches:
	improving vehicle performance/controlling speed is improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with improving vehicle performance/controlling speed is improving fuel efficiency as taught by Johansson et al. to have a variety of ways to use knowledge of the road section ahead.

Further, Moran et al. does not explicitly teach:
a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communications interface to no longer use GPS signal;
However, Lee et al. teaches:
a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communications interface to no longer use GPS signal (FIG. 8 depicts a vehicle negotiating road segments using dead-end reckoning to compensate for loss of a GPS signal or inadequate map data, according to embodiments, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communications interface to no longer use GPS signal as taught by Lee et al. to compensate for loss of a GPS signal.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Ohler (US 20030195701).
Regarding claim 7, Moran et al. teaches:
using stored road parameter to improve vehicle performance/controlling speed during a trip (As an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator, para 0081; Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 [engine control module] (Step 226), para 0071, see fig. 3; the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 
	Moran et al. does not explicitly teach:
	improving vehicle performance/controlling speed is improving fuel efficiency;
	However, Johansson et al. teaches:
	improving vehicle performance/controlling speed is improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with improving vehicle performance/controlling speed is improving fuel efficiency as taught by Johansson et al. to have a variety of ways to use knowledge of the road section ahead.

Moran et al. does not explicitly teach:
a route learning circuit structured to store the road parameter in a local memory and 
use the stored road parameter to improve performance during a future trip along a learned route map;
However, Ohler teaches:
a route learning circuit structured to store the road parameter in a local memory (the regular route application programs 39 are software programs that include a learning mode program 50 and an operational mode program 52. The learning mode program 50 identifies and records information 
use the stored road parameter to improve performance during a future trip along a learned route map (by having the capability to recognize routine routes, the navigation system can provide various additional useful features. The traffic watch feature, mentioned above, is one of these features. Another of these features is a trip-logging feature. According to this feature, a user is able to download from the trips database 37 a log of all the routine trips that the user has taken with the vehicle over a period of time. This information can be used for keeping track of certain kinds of trips. For example, using the logging feature, the end user can determine the number of business trips and the mileage of these for tax purposes or for reimbursement, para 0045) to recognize routine routes and provide useful features ([0045]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a route learning circuit structured to store the road parameter in a local memory and use the stored road parameter to improve performance during a future trip along a learned route map as taught by Ohler to recognize routine routes and provide useful features.

Regarding claim 8, Moran et al. does not explicitly teach:
the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Ohler teaches:
the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route (FIG. 3 is a flow chart diagram 70 illustrating a method of automatically learning regularly (routinely) driven routes, which can be performed by the learning mode program 50. In step 72, the origin point of a trip about to be taken is determined. Generally, the origin point represents the physical starting location of a trip taken by a vehicle. The origin point can be determined using the positioning hardware and/or software 16-22 to determine the physical location of the vehicle when the vehicle enters an operational state from an off state. The origin point can be temporarily stored by the navigation system 10, para 025, see fig. 3; The automatic learning mode can be the system default, executing the learning mode program 50 in background during vehicle operation to identify and record regularly traveled routes without requiring end-user intervention, para 0023; [the process describes teaches automatically starting the learning based on the location and road data like origin, time and location]) to recognize routine routes and provide useful features and to save time and money ([0045]-[0046]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Regarding claim 9, Moran et al. does not explicitly teach:
the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route;
However, Ohler teaches:
the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route (The programs 38 also receive information from the positioning subsystem hardware and software 16-22. The information from the hardware/software 16-22 is used by the navigation applications 38 to determine the location, direction, speed, and the like, of the vehicle. The navigation applications 38 may provide the end user with a graphical display, e g., a map, of the end user's specific location in the geographic region, para 0018; If the information regarding the just completed trip does not match a stored trip record, the just completed trip represents a new trip and a new trip record is created (step 82), para 0030, see fig. 3) to recognize routine routes and provide useful features and to save time and money ([0045]-[0046]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Regarding claim 10, Moran et al. does not explicitly teach:
the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit;
However, Ohler teaches:
the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit (a user is able to download from the trips database 37 a log of all the routine trips that the user has taken with the vehicle over a period of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Currie et al.  (EP 2306431 a reference in IDS 2/10/2020).
Regarding claim 11, Moran et al. does not explicitly teach:
a server learning circuit structured to communicate a learned route map to a server via the communications interface to enable other vehicles to access the learned route map;
However, Currie et al.  teaches:
a server learning circuit structured to communicate a learned route map to a server via the communications interface to enable other vehicles to access the learned route map ( As part of step 238, the server and may store the travel time and the current date and time in the route store associated with the route, and use any travel time of the route received to update an average travel 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to communicate a learned route map to a server via the communications interface to enable other vehicles to access the learned route map as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 12, Moran et al. does not explicitly teach:
a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle;
However, Currie et al.  teaches:
a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle (The device checks its route 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 13, Moran et al. does not explicitly teach:
a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Currie et al.  teaches:
a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route (Route recorder 520 continuously or periodically receives location information (latitude and longitude) from GPS subsystem 580, which may include a conventional GPS receiver to identify locations and route recorder 520, and identifies and records the segment identifiers of a route. Route recorder identifies the start and end of a route by 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 14, Moran et al. does not explicitly teach:
the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communications interface;
However, Currie et al.  teaches:
the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communications interface (Referring again to Figures 5 and 6 , route cache manager 524 receives the route record and determines if the route is in the route cache stored in route cache storage 526. The comparison may be performed using the signature to determine whether the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communications interface as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Rubin et al.  (US 20130278443).
Regarding claim 15, Moran et al. does not explicitly teach:
a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communications interface;
However, Rubin et al.  teaches:
a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communications interface (an equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages..Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modem traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communications interface as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 16, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle (an equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 17, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is further structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is further structured to receive a start learning command and log location associated data including the road parameter over a travelled route (equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change [logging data based on start of a cycle]. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);


Regarding claim 18, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communications interface;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communications interface ( equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map [location based data and the traffic signal is at a location too]. The dotted outlines with the arrows show potential lanes, para 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communications interface as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 19, Moran et al. teaches:
the apparatus is arranged to operate where the current road segment changes over time (As an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator, para 0081; Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 [engine control module] (Step 226), para 0071, see fig. 3; the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166(3), and 166(4) to effect the determined 
Moran et al. dos not explicitly teach:
the apparatus is arranged to operate in an off- highway environment;
However, Rubin et al.  teaches:
the apparatus is arranged to operate in an off- highway environment (para 0373 lane designation values for at least left side right side off-roads) to assess risk ([0628]) and to improve future driving and road safety ([0588]) and or the purpose of lane designations with accuracy confidence values mapped and constructing lane maps for sharing (Rubin, para 0533, 0492, 0493);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the apparatus is arranged to operate in an off- highway environment as taught by Rubin et al.  to assess risk and to improve future driving and road safety and or the purpose of lane designations with accuracy confidence values mapped and constructing lane maps for sharing.

Regarding claim 20, Moran et al. does not explicitly teach:
the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment;
However, Rubin et al.  teaches:
the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment (assign a confidence level to the derived lane identification based on (i) the number of distinct vehicles that made up the underlying data, and (ii) the number of distinct map dots that made up the underlying data; and (iii) the statistics, such as mean deviation and non-compliant map dots, of the underlying data. Reasonable thresholds for 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment as taught by Rubin et al. to assess risk and to improve future driving and road safety and for the purpose of providing accurate information associated with a certain location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821). 
Regarding claims 1, 4, 6, claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 teach all limitations except for:
GPS location being GPS signal coordinates;
for improving vehicle performance/controlling speed during travel on the future road segment;
However, Moran et al. teaches:

for improving vehicle performance/controlling speed during travel on the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment, map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with GPS location being GPS signal coordinates; and for improving vehicle performance/controlling speed during 

	Further claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 do not explicitly teach:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;
	As for the claim limitation “for improving fuel efficiency”, this is a functional language/intended use that has little patentable weight.  See MPEP 2114.
	Even if given patentable weight, Johansson et al. teaches:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with for improving vehicle performance/controlling speed is for improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Regarding claim 2, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 2 above read on this claim.

Regarding claim 3, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 3 above read on this claim.



Regarding claim 6, claims 1, 4, 6, claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 teach this claim.  In addition and in the alternative, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 6 above read on this claim.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with teachings by Moran et al. for appropriate modification (i.e., a recovery action).

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902)  and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Lee et al. (US 20140067226).
Regarding claim 5, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 5 above read on this claim.

Claims 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Ohler (US 20030195701).

Regarding claim 8, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 8 above read on this claim.
Regarding claim 9, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 9 above read on this claim.
Regarding claim 10, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 10 above read on this claim.

Claims 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Currie et al.  (EP 2306431 a reference in IDS 2/10/2020).
Regarding claim 11, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 11 above read on this claim.
Regarding claim 12, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 12 above read on this claim.
Regarding claim 13, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 13 above read on this claim.
Regarding claim 14, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 14 above read on this claim.

Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US  in view of Rubin et al.  (US 20130278443).
Regarding claim 15, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 15 above read on this claim.
Regarding claim 16, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 16 above read on this claim.
Regarding claim 17, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 17 above read on this claim.
Regarding claim 18, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 18 above read on this claim.
Regarding claim 19, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 19 above read on this claim.
Regarding claim 20, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 20 above read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664